Citation Nr: 0102672	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from July 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying the veteran's 
claim of entitlement to service connection for bilateral pes 
planus.  At that time, entitlement to service connection for 
a disorder of the right third finger and for chronic foot 
pain and tingling of the toes was also denied, but such 
issues are not now properly before the Board for review.

An appeal as to the denial of pes planus was thereafter 
initiated, and in connection therewith, the veteran advanced 
argument that the pes planus pre-existing his entrance onto 
active duty was aggravated by the rigors of his period of 
military service.  In his VA Form 9, Appeal to the Board of 
Veterans' Appeals, of September 1999, the veteran reported 
that his private treating physician, Dr. Whicker, was of the 
opinion that his pes planus was worsened by his tour of duty 
in service in Germany.  While it is shown that treatment 
records from Dr. Whicker have been made a part of the record, 
such do not reflect the aforementioned statement attributed 
to him as to the in-service aggravation of the veteran's pes 
planus.  Although the veteran was asked to submit such 
statement, he has failed to do so.  The veteran should again 
be given the opportunity to furnish such statement.  In this 
regard, if the veteran needs assistance in this matter, he 
should contact the RO.  In addition, this same physician 
should be contacted to determine if he has medical records 
pertaining to the veteran earlier in time than those already 
submitted.

The veteran contends that he had a "little problem" with 
his feet at Fort Bragg and was told to wait until he got to 
Fort Gordon.  At Fort Gordon, he was issued foot arch 
supports.  The existing service medical records do not 
document treatment in service for pes planus.  Inquiry should 
be made of the veteran as to the dates of treatment at either 
of these locations, and a further search for service medical 
records should be accomplished.

As a medical examination is deemed to be in order with regard 
to the issue of service connection for pes planus, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

In terms of the VA's duty-to-assist obligation, it is noted 
that there has been a significant change in the law during 
the pendency of this appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
may not have been effected.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran-
appellant if the Board were to proceed to issue a merits-
based decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  

It is apparent that in the veteran's VA Form 21-4138, 
Statement in Support of Claim, dated in July 1999, an RO 
hearing was requested, for which no action was thereafter 
taken.  An appeal as to the issues denied by the RO in its 
June 1999 action, other than pes planus, was initiated by the 
veteran in a VA Form 21-4138, Statement in Support of Claim, 
of September 1999, wherein he requested both an RO hearing 
and a travel board hearing.  The veteran in a VA Form 9, 
filed the same date in September 1999 as to the pes planus 
matter, specifically requested a travel board hearing.  In 
August 2000 correspondence to the RO, the veteran modified 
his request for a travel board hearing to that of a 
videoconference hearing.  While it is evident that the 
veteran failed to report for a videoconference hearing before 
the Board scheduled to occur in October 2000, for which he 
was notified in writing in advance, no efforts are shown to 
date to have been made to afford the veteran an RO hearing.

Lastly, it is observed that the veteran has filed a notice of 
disagreement to the issue of service connection for trigger 
finger of the third middle finger on the right and service 
connection for chronic foot pain and tingling and numbness of 
the toes, both due to exposure to the cold during service.  
The Court has held that where a notice of disagreement has 
been submitted, but no statement of the case has been issued, 
the Board must remand the case to the RO for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Based on the foregoing reasons, further assistance to the 
veteran is deemed to be in order.  Accordingly, this matter 
is REMANDED to the RO for completion of the following 
actions:

1.  The RO should contact the veteran in 
writing for the purpose of seeking 
clarification of his previous requests for 
VA hearings regarding the three issues for 
which he has filed a notice of 
disagreement.  Based on the information 
provided, the veteran should then be 
scheduled for any requested hearing.

2.  The VA should contact the veteran as 
to the dates and places of treatment in 
service for the three disabilities for 
which he is seeking service connection.  
An additional search for service medical 
records should be accomplished, including 
from the named facilities.

3.  The RO should also contact the 
veteran in writing for the purpose of 
advising him of his right to submit any 
additional argument and/or evidence in 
support of his claim of entitlement to 
service connection for pes planus and 
service connection for disabilities 
alleged to have been due to cold expose 
in service.  Such evidence may be of a 
lay or medical variety, including but not 
limited to, copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
service; letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of the service incurrence or 
aggravation of the claimed pes planus.  
If the veteran need assistance in 
obtaining any medical evidence, he should 
request help from the RO.

4.  The veteran should again be invited 
to submit an opinion from Dr. Whicker 
concerning whether the veteran's pes 
planus was aggravated by military service 
and whether the other disabilities for 
which he is seeking service connection 
are proximately due to or the result of 
cold exposure in service.  If the veteran 
needs assistance in contacting this 
physician, he should seek same from the 
VA.  The veteran is advised that the 
standard of proof for determining whether 
a disability was aggravated by service is 
whether it is at least as likely as not 
that the condition increased in severity 
during service; and if so, whether it is 
indisputable that any increase was due to 
the natural progress of the condition.  
The standard of proof for whether a 
disability was incurred in service is 
whether it is at least as likely as not 
that the disability had its onset in or 
is otherwise related to service.  The 
reasons and bases for any conclusions 
reached should be discussed in any report 
submitted.

5.  The RO should, after obtaining proper 
authorization, obtain treatment records 
not already on file from Dr. Whicker.  In 
particular, records pertaining to 
treatment since service discharge would 
be useful.  In particular, Dr. Whicker 
should note when he first began treating 
the veteran. 

6.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the purpose of determining the nature of 
his claimed pes planus.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic studies deemed 
warranted by the examiner.  All 
established diagnoses are then to be 
fully set forth. 

The orthopedist is to be asked to provide 
a professional opinion, with full 
supporting rationale, as to whether it is 
at least as likely as not that the pes 
planus pre-existing the veteran's period 
of military service from July 1963 to June 
1965 underwent an increase in severity 
during service.  If so, is it indisputable 
that any increase was beyond the normal 
progression to be expected with respect to 
such disorder.  Use of the italicized 
language above in formulating responses is 
requested.  

7.  With regard to the issues pertaining 
to disabilities caused by cold exposure, 
the RO should determine whether an 
examination should be ordered in 
accordance with applicable criteria, to 
include the Veterans Claims Assistance 
Act of 2000.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

9.  Thereafter, the RO must also review 
the claims file and ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

10.  Lastly, the RO must readjudicate the 
merits of the veteran's claim of 
entitlement to service connection for pes 
planus and service connection for the 
disabilities, alleged to be due to cold 
exposure in service, based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000 and, as 
appropriate, 38 C.F.R. § 3.655.  If the 
claims concerning pes planus and the 
disabilities alleged to be due to cold 
exposure remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including, as applicable, 
citation to 38 C.F.R. § 3.655.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  The veteran and his 
representative are advised of the need to 
file a substantive appeal to the issue of 
service connection for disabilities 
alleged to be due to cold exposure if the 
Board is to address these claims.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





